Citation Nr: 0401139	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-19 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John W. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied, in relevant part, service connection for a back 
disability.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative, if any, if further action is required 
on his part.  


REMAND

The veteran contends that he has a back disability as a 
result of an injury he incurred during service.  

At a June 2003 Travel Board hearing in Muskogee, Oklahoma, 
the veteran testified that he had been receiving disability 
benefits from the Social Security Administration (SSA) since 
1996.  In order for VA to properly assist the veteran, the RO 
must obtain all SSA disability decisions and related medical 
records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain from the Social 
Security Administration a copy of its 
decision(s) regarding the veteran's award 
of disability benefits, as well as copies 
of the medical and other records relied 
upon in making such decision(s).  

2.  After the foregoing, the RO should 
schedule the veteran for a VA examination 
to determine the nature, extent, and 
etiology of the veteran's back 
disability.  The veteran's claims file 
should be made available to and reviewed 
by the examiner.  The examiner should 
report all findings.  Based on 
examination findings, medical principles, 
and historical records, including the 
records from SSA, the examiner should 
specifically state whether the veteran's 
current back disability is related to his 
in-service injury.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for a back disability.  
If the benefit sought on appeal is not 
granted, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




